Case 4:18-cv-00442-ALM-CMC Document 85-21 Filed 01/13/20 Page 1 of 2 PageID #: 2587




                      EXHIBIT 20
                                        Rod

                                 Wed, Mar 1, 6:15 PM


Ed I just got some dynamic inform1ation!      Call me when you land.

                                 Wed, Mar 1, 7:23 PM


                                            I am on plane. Can you give me a hint ?

Ive made contact with the lead detective he is willing to meet with
me.

And I know who is blocking the investigation.

                             Fantastic. I will call when I land . Do you know him?

No but he knows me.




                                                                  Do you use Wickr?

I believe we can. I am meeting with 2 inside contacts tomorrow in
DC.
                                                                                         Case 4:18-cv-00442-ALM-CMC Document 85-21 Filed 01/13/20 Page 2 of 2 PageID #: 2588




                                                           I will call you when I land
